On July 8, 1996, it was the judgment of the court that Richard Allan Strelnik be and is hereby sentenced to a term of twenty (20) years in the Montana State Prison in Deer Lodge, Montana for the offense of Sexual Assault, a Felony. It is the recommendation of the Court that the defendant shall complete Phase I and II of the sex offender treatment program at the Montana State Prison before becoming eligible for release or parole. Also, it is the recommendation of the Court that before becoming eligible for release or parole that the defendant shall present a viable and reasonable plan to the Parole Board for payment of the restitution to the victim. It is further ordered that the defendant shall register as a sexual offender, pursuant to Section 46-23-504,46-23-505, and 46-23-506, M.C.A., with the Department of Institutions, Chief of Police, and Sheriff of the County wherein he resides for the remainder of his lifetime following his release from custody. The defendant shall further notify any law enforcement agency with *126whom he was last registered of any change in address as further set forth under the law and register with the Department of Institutions, Chief of Police and Sheriff if he should change his address during this registration period. That, however, ten (10) years of defendant’s sentence is hereby suspended on the terms and conditions as listed in the July 8,1996 judgment. Defendant shall receive credit for time served at Missoula County J ail from March 3,1996, through March 4,1996, in the amount of two (2) days. It is further ordered that as restitution in this matter is received by the Clerk of Court, the Clerk may pro rate partial payments to the victims. The restitution shall be disbursed to Dwain, Judy or Emily Wright of 2400 W. Central, Missoula, MT 59801, in the amount of Seven Thousand One Hundred Fifty Dollars ($7,150.00).
DATED this 5th day of December, 1996.
On November 14,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by attorney Milton Datsopoulos. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified as follows: The defendant is sentenced to Montana State Prison for a term of twenty (20) years with fifteen (15) years suspended. All conditions as stated in the July 8, 1996 judgment shall remain the same.
Reasons for the amendment are because it is consistent with the recommendation of the county attorney and also because of the defendant’s present health problems.
Done in open Court this 14th day of November, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank attorney Milton Datsopoulos for representing Richard Strelnik in this matter.